DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-14, 16-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benarouch et al. (US 20210137644 A1).
Regarding claim 1, Benarouch teaches a dental appliance (2, retainer), comprising: 
a first tooth securing portion (2, Figure 4d) configured to be secured to a first tooth of a patient (see Figure 4b); 
a wire (24, Figure 4d) secured to and extending from the first tooth securing portion (see Figure 4d), the wire having a varying cross-sectional shape along at least a portion thereof (see figure 4d).
  
Regarding claim 2, Benarouch teaches the dental appliance of claim 1 (see rejection above), wherein the first tooth securing portion and the wire consist of a metal material ([0154] lines 1-7).  

Regarding claim 3, Benarouch teaches the dental appliance of claim 1 (see rejection above), wherein the first tooth securing portion (2) and the wire (24) are integrally formed of a metal material ([0154] lines 1-7) as a one-piece construction ([0030] lines 1-7; “The dental device preferably has at least first and second bracket members , and an active member which extends between the two bracket members . The active member can thus be a crosspiece or a connecting member depending on whether it is formed integrally with at least one bracket member , in such a way as to form , or not to form , a one-piece assembly”).
  
Regarding claim 4, Benarouch teaches the dental appliance of claim 1 (see rejection above), comprising a second tooth securing portion (see annotated Figure below) configured to be secured to a second tooth of the patient (see figure 4b); the first tooth securing portion is a first dental band and the second tooth securing portion is a second dental band (see figure 4d); the wire includes a first end secured to and extending from the first dental band and a second end secured to and extending from the second dental band (see annotated Figure 4d below), wherein the dental appliance is configured as a bilateral space maintainer (see figure 4d)

    PNG
    media_image1.png
    207
    288
    media_image1.png
    Greyscale

Regarding claim 5, Benarouch teaches the dental appliance of claim 4 (see rejection above), wherein the wire (24) includes a section that includes a plurality of indentations and projections that are shaped to lingual surfaces of the anterior permanent incisors (see annotated Figure 4d below) and the section is positioned to contact anterior permanent incisors of the patient. Benarouch teaches that the anterior portion (24) is a thumb guard ([0135] lines 1-3), which is known in the art to be in contact with the anterior teeth. 

    PNG
    media_image2.png
    207
    386
    media_image2.png
    Greyscale


Regarding claim 6, Benarouch teaches the dental appliance of claim 1 (see rejection above), wherein the first tooth securing portion (2, Figure 4e) is a first dental band (see Figure 4e), and the dental appliance is configured as a unilateral space maintainer (see Figure 4e).  

    PNG
    media_image3.png
    244
    237
    media_image3.png
    Greyscale

Regarding claim 7, Benarouch teaches the dental appliance of claim 6 (see rejection above), wherein the wire (26, Figure 4e) includes a first end secured to the first dental band (see annotated Figure 4e below), a second end secured to the first dental band (see annotated Figure 4e below), and a distal end spaced from the first end and the second end (see annotated Figure 4e below).  

    PNG
    media_image4.png
    244
    239
    media_image4.png
    Greyscale

Regarding claim 8, Benarouch teaches the dental appliance of claim 7 (see rejection above), wherein the distal end is configured as an occlusal rest (see Figure 4e; the distal end of the wire lays against the occlusal surface of a tooth).  

    PNG
    media_image5.png
    246
    239
    media_image5.png
    Greyscale

Regarding claim 10, Benarouch teaches a dental appliance, comprising: a first tooth securing portion (2) configured to be secured to a first tooth of a patient (see figures 4b and 4d); a second tooth securing portion configured to be secured to a second tooth of the patient (see annotated Figure 4d below); a wire (24) having a first end secured to and extending from the first tooth securing portion and a second end secured to and extending from the second tooth securing portion (see annotated Figure 3d below); the wire (24) includes a section between the first end and the second that includes a plurality of indentations and projections (See annotated Figure 4d below).  

    PNG
    media_image6.png
    207
    288
    media_image6.png
    Greyscale

Regarding claim 11, Benarouch teaches the dental appliance of claim 10 (see rejection above), wherein the first tooth securing portion, the second tooth securing portion, and the wire consist of a metal material. Benarouch teaches the appliance is formed as a one-piece assembly ([0030] lines 1-7) and from a metal material ([0154] lines 1-7).  

Regarding claim 12, Benarouch teaches the dental appliance of claim 10 (See rejection above), wherein the first tooth securing portion, the second tooth securing portion, and the wire are integrally formed of a metal ([0154] lines 1-7) as a one-piece construction ([0030] lines 1-7; “The dental device preferably has at least first and second bracket members , and an active member which extends between the two bracket members . The active member can thus be a crosspiece or a connecting member depending on whether it is formed integrally with at least one bracket member , in such a way as to form , or not to form , a one-piece assembly”).  

Regarding claim 13, Benarouch teaches the dental appliance of claim 10 (See rejection above), wherein the dental appliance is configured as a bilateral space maintainer (see Figures 4b and 4d).  

Regarding claim 14, Benarouch teaches the dental appliance of claim 10 (see rejection above), wherein the first tooth securing portion is configured as a first dental band that surrounds the first tooth (see annotated Figure 4d below), and the second tooth securing portion is configured as a second dental band that surrounds the second tooth (see annotated Figure 4d below).  

    PNG
    media_image1.png
    207
    288
    media_image1.png
    Greyscale

Regarding claim 16, Benarouch teaches a method of forming a dental appliance (abstract), comprising: 
integrally forming ([0030] lines 1-7) a first tooth securing portion (2) and a wire from metal material (24), wherein the first tooth securing portion (2) is configured to be secured to a first tooth of a patient (see Figure 4b) and the wire extends from the first tooth securing portion (see Figure 4d); and the wire is formed to have a varying cross- sectional shape along at least a potion thereof (see Figure 4d).  
Regarding claim 17, Benarouch teaches the method of claim 16 (see rejection above), wherein the first tooth securing portion (2) and the wire (24) are integrally formed as a one-piece construction by additive manufacturing ([0040] lines 1-6; “When the active member is a connecting cross piece , the second bracket member is preferably formed integrally with the first bracket member and preferably with the connecting crosspiece , that is to say it forms with them a one - piece assembly that is manufactured simultaneously , preferably by 3D printing”).  

Regarding claim 18, Benarouch teaches the method of claim 16 (see rejection above), wherein the first tooth securing portion (2) is a first dental band that is formed to match buccal and lingual surfaces of the first tooth (see Figure 4e).  

    PNG
    media_image7.png
    246
    245
    media_image7.png
    Greyscale

Regarding claim 19, Benarouch teaches the method of claim 18 (see rejection above), comprising forming the first dental band (2) based on a scan of buccal and lingual surfaces of the first tooth. Benarouch teaches the method for manufacturing the molar ring (2) ([0142] lines 1-2) involves the orthodontist taking a scan of the dental arch including a fixation tooth D to generate a model ([0143] lines 1-3), which includes the buccal and lingual surfaces of the fixation tooth.   

Regarding claim 20, Benarouch teaches a method of forming a dental appliance (abstract), comprising: 
integrally forming ([0030] lines 1-7) a first tooth securing portion (2), a second tooth securing portion (see annotated Figure 4d below), and a wire (24) from metal material ([0154] lines 1-7); 
wherein the first tooth securing portion is configured to be secured to a first tooth of a patient (see Figures 4b and 4d), the second tooth securing portion is configured to be secured to a second tooth of the patient (see Figures 4b and 4d), and 
the wire includes a first end that extends from the first tooth securing portion and a second end that extends from the second tooth securing portion (See annotated Figure 4d below); and 
the wire is formed to include a section between the first end and the second end that includes a plurality of indentations and projections (see annotated Figure 4d below).  


    PNG
    media_image6.png
    207
    288
    media_image6.png
    Greyscale

Regarding claim 21, Benarouch teaches the method of claim 20 (see rejection above), wherein the first tooth securing portion, the second tooth securing portion, and the wire are integrally formed by additive manufacturing ([0040] lines 1-6; “When the active member is a connecting cross piece , the second bracket member is preferably formed integrally with the first bracket member and preferably with the connecting crosspiece , that is to say it forms with them a one - piece assembly that is manufactured simultaneously , preferably by 3D printing”).  
Regarding claim 22, Benarouch teaches the method of claim 20 (see rejection above), wherein the first tooth securing portion (2) comprises a first dental band (see Figure 4d) that is formed to match buccal and lingual surfaces of the first tooth, and the second tooth securing portion comprises a second dental band (see Figure 4d) that is formed to match buccal and lingual surfaces of the second tooth (see annotated Figure 4d below).  

    PNG
    media_image8.png
    207
    393
    media_image8.png
    Greyscale

Regarding claim 23, Benarouch teaches the method of claim 22 (see rejection above), comprising forming the first dental band based on a scan of buccal and lingual surfaces of the first tooth and forming the second dental band based on a scan of buccal and lingual surfaces of the second tooth. Benarouch teaches the method for manufacturing the molar ring (2) ([0142] lines 1-2) involves the orthodontist taking a scan of the dental arch including a fixation tooth D to generate a model ([0143] lines 1-3), which includes the buccal and lingual surfaces of the fixation tooth. Benarouch’s teachings indicate that the same scanning process applies to both the first and second bands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  9, 15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Benarouch et al. (US20210137644A1), in view of Gi (KR102104786B1).
Regarding claim 9, Benarouch teaches the dental appliance of claim 1 (see rejection above), but is silent to wherein the first tooth securing portion comprises an apertured bonding pad.  
Gi teaches an orthodontic appliance in the same field of endeavor of appliances for achieving an orthodontic treatment, specifically to treat malocclusion (Gi, [0004]-[0005]). Gi teaches the device (10) includes posterior fixing brackets (120), similar to molar bands, for supporting the device to the posterior teeth (see Gi Figure 3). Gi teaches the fixing brackets (120) include holes, similar to apertures (121, see Figure 3) to aid in securement and bonding of the device ([0091] lines 1-4). Gi teaches that this type of bracket is meant to replace traditional metal brackets because it can be made to be aesthetically pleasing, and also to eliminate the damage that may occur to the teeth during removal of metal brackets ([0007]-[0008]).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the securing portion of Benarouch to be in the form of a pad-like brackets with holes, as taught by Gi, because it would be aesthetically pleasing since the color can be made to match dentition and also reduce the damage that accompanies traditional metal brackets during removal from the teeth post-treatment. 

Regarding claim 15, Benarouch teaches the dental appliance of claim 10 (see rejection above), but does not teach wherein the first tooth securing portion is a first apertured bonding pad, and the second tooth securing portion is a second apertured bonding pad.  
Gi teaches an orthodontic appliance in the same field of endeavor of appliances for achieving an orthodontic treatment, specifically to treat malocclusion (Gi, [0004]-[0005]). Gi teaches the device (10) includes posterior fixing brackets (120), one on each of the left and right portions of the dental arch, similar to molar bands, for supporting the device to the posterior teeth (see Gi Figure 3). Gi teaches the fixing brackets (120) include holes, similar to apertures (121, see Figure 3) to aid in securement and bonding of the device ([0091] lines 1-4). Gi teaches that this type of bracket is meant to replace traditional metal brackets because it can be made to be aesthetically pleasing, and also to eliminate the damage that may occur to the teeth during removal of metal brackets ([0007]-[0008]).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the first and second securing portions of Benarouch to be in the form of a pad-like bracket with holes, as taught by Gi, because it would be aesthetically pleasing since the color can be made to match dentition and also reduce the damage that accompanies traditional metal brackets during removal from the teeth post-treatment. 

Regarding claim 24, Benarouch teaches the method of claim 20 (see rejection above), comprising forming the first tooth securing portion, but is silent to the first securing portion is a first apertured bonding pad and forming the second tooth securing portion as a second apertured bonding pad.  
Gi teaches an orthodontic appliance in the same field of endeavor of appliances for achieving an orthodontic treatment, specifically to treat malocclusion (Gi, [0004]-[0005]). Gi teaches the device (10) includes posterior fixing brackets (120), one on each of the left and right portions of the dental arch, similar to molar bands, for supporting the device to the posterior teeth (see Gi Figure 3). Gi teaches the fixing brackets (120) include holes, similar to apertures (121, see Figure 3) to aid in securement and bonding of the device ([0091] lines 1-4). Gi teaches that this type of bracket is meant to replace traditional metal brackets because it can be made to be aesthetically pleasing, and also to eliminate the damage that may occur to the teeth during removal of metal brackets ([0007]-[0008]).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Benarouch to include forming the first and second securing portions as a pad-like bracket with holes, as taught by Gi, because it would be aesthetically pleasing since the color can be made to match dentition and also reduce the damage that accompanies traditional metal brackets during removal from the teeth post-treatment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/              Examiner, Art Unit 3772                                                                                                                                                                                          /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772